UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32034 InterCloud Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 65-0963722 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1030 Broad Street Suite 102 Shrewsbury, NJ 07702 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number:(973) 630-5460 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.0001 par value The NASDAQ Stock Market LLC Warrant to purchase Common Stock (expiring on November 4, 2018) The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s)), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $18,322,231 as of June 30, 2013, based on the $8.60closing priceper shareof the Company’s common stock on such date. The number of outstanding shares of the registrant’s common stock on March 25, 2014 was 10,760,784. Documents Incorporated by Reference:None. FORM 10-K ANNUAL REPORT FISCAL YEAR ENDED DECEMBER 31, 2013 TABLE OF CONTENTS PAGE PART I Item 1. Business. 3 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 29 Item 2. Properties. 29 Item 3. Legal Proceedings. 30 Item 4. Mine Safety Disclosures. 30 PART II Item 5. Market for the Registrant s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 31 Item 6. Selected Financial Data 32 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 58 Item 8. Financial Statements and Supplementary Data. 58 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 58 Item 9A. Controls and Procedures. 58 Item 9B. Other Information. 59 PART III Item 10. Directors, Executive Officers and Corporate Governance. 60 Item 11. Executive Compensation. 67 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters. 71 Item 13. Certain Relationships and Related Transactions, and Director Independence. 72 Item 14. Principal Accountant Fees and Services. 74 PART IV Item 15. Exhibits, Financial Statement Schedules. 75 SIGNATURES 76 EXHIBIT INDEX 77 FINANCIAL STATEMENTS F-1 1 FORWARD-LOOKING STATEMENTS The statements contained in this report with respect to our financial condition, results of operations and business that are not historical facts are “forward-looking statements”. Forward-looking statements can be identified by the use of forward-looking terminology, such as”anticipate”, “believe”, “expect”, “plan”, “intend”, “seek”, “estimate”, “project”, “could”, “may” or the negative thereof or other variations thereon, or by discussions of strategy that involve risks and uncertainties. Management wishes to caution the reader of the forward-looking statements that any such statements that are contained in this report reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties and other factors, including, but not limited to, economic, competitive, regulatory, technological, key employees, and general business factors affecting our operations, markets, growth, services, products, licenses and other factors, some of which are described in this report including in “Risk Factors” in Item 1A and some of which are discussed in our other filings with the Securities and Exchange Commission (the "SEC"). These forward-looking statements are only estimates or predictions. No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of risks facing our company, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events. These risk factors should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may issue. All written and oral forward looking statements made in connection with this report that are attributable to our company or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Given these uncertainties, we caution investors not to unduly rely on our forward-looking statements. We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events, except as required by applicable law or regulation. Notwithstanding the above, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) expressly state that the safe harbor for forward-looking statements does not apply to companies that issue penny stock.If we are ever considered to be an issuer of penny stock, the safe harbor for forward-looking statements may not apply to us at certain times. Unless specifically set forth to the contrary, when used in this report the terms “we”, “us”, “our”, the “Company” and similar terms refer to InterCloud Systems, Inc., a Delaware corporation, and its wholly-owned subsidiaries, Tropical Communications, Inc., Rives-Monteiro Leasing, LLC, T N S, Inc., ADEX Corporation, ADEX Puerto Rico, LLC and ADEXCOMM Corporation, AW Solutions Inc. and AW Solutions Puerto, LLC, Integration Partners – NY Corporation, RentVM, Inc., and our 49%- owned subsidiary, Rives-Monteiro Engineering, LLC. 2 PART I ITEM 1. BUSINESS Overview We are a single-source provider of end-to-end information technology (IT) and next-generation network solutions to the telecommunications service provider (carrier) and corporate enterprise markets through cloud platforms and professional services. We offer cloud and managed services, professional consulting and staffing services, and voice, data and optical solutions to assist our customers in meeting their changing technology demands. Our cloud solutions offer enterprise and service-provider customers the opportunity to adopt an operational expense model by outsourcing to us rather than the capital expense model that has dominated in recent decades in IT infrastructure management. Our telecommunications staffing group offers a broad range of solutions to enterprise and service provider customers, including application development teams, analytics, project management, program management, unified communications, network management and field support services on a short and long-term basis. Our specialty contracting division offers enterprise and service provider customers engineering, design, installation and maintenance services that support the build-out and operation of some of the most advanced small cell, WiFi and distributed antenna system (DAS) networks. We believe the migration of these complex networks from proprietary hardware-based solutions to software-defined networks (SDN) and cloud-based solutions provides our company a significant opportunity as we are one of only a few industry competitors that can span across both the legacy and next-generation networks that are actively being designed and deployed in the marketplace. We also believe we are in a position to assist our customers by offering competitive cloud and SDN solutions from a single source, while also maintaining our customers’legacy hardware-based solutions. We provide the following categories of offerings to our customers: ● Cloud and Managed Services.Our cloud-based service offerings include platform as a service (PaaS), infrastructure as a service (IaaS), database as a service (DbaaS), and software as a service (SaaS). Our cloud services encompass public, private and hybrid cloud offerings within compute, network and storage. In addition, our easy-to-use, intuitive portal assists customers in migrating through an extensive app store and allows customers quickly to add or subtract applications and services. Ourexperience in system integration and solutions-centric services helps our customers quickly to integrate and adopt cloud-based services.In addition, ourmanaged-services offerings include network management, 24x7x365 monitoring, security monitoring, storage and backup services. ● Applications and Infrastructure/Specialty Contracting Services.We provide an array of applications and services throughout North America and internationally, including unified communications, interactive voice response (IVR) and SIP-based call centers.We also offer structured cabling and other field installations.In addition, we design, engineer, install and maintain various types of WiFi and wide-area networks, distributed antenna systems (DAS), and small cell distribution networks for incumbent local exchange carriers (ILECs), telecommunications original equipment manufacturers (OEMs), cable broadband multiple system operators (MSOs) and enterprise customers. Our services and applications teams support the deployment of new networks and technologies, as well as expand and maintain existing networks.We also design, install and maintain hardware solutions for the leading OEMs that support voice, data and optical networks. ● Professional Services.We provide consulting and professional staffing solutions to the service-provider and enterprise market in support of all facets of IT and next-generation networks, including project management, network implementation, network installation, network upgrades, rebuilds, maintenance and consulting services.We leverage our international recruiting database, which includes more than 70,000 professionals, for the rapid deployment of our professional services.On a weekly basis, we deploy hundreds of telecommunications professionals in support of our worldwide customers.Our skilled recruiters assist telecommunications companies, cable broadband MSOs and enterprise clients throughout the project lifecycle of a network deployment and its maintenance. 3 Our Recent and Pending Acquisitions We continue to grow and expandour service offerings and geographic reach throughstrategic acquisitions. Since January 1, 2013, we have completed the following acquisitions: ● AW Solutions, Inc. In April 2013, we acquired AW Solutions, Inc. and AW Solutions Puerto Rico, LLC (collectively, “AW Solutions”), a professional, multi-service line, telecommunications infrastructure company that provides outsourced services to the wireless and wireline industry.AW Solution’s services include network systems design, architectural and engineering services, program management and other technical services.The acquisition of AW Solutions broadened our suite of services and added new customers to which we can cross-sell our other services. ● Integration Partners-NY Corporation.In January 2014, we acquired Integration Partners-NY Corporation (“IPC”), a full-service voice and data network engineering firm based in New York.IPC serves both corporate enterprises and telecommunications service providers.We believe the acquisition of IPC will support the cloud and managed services aspect of our business, as well as improve our systems integration and applications capabilities. ● RentVM, Inc.In February 2014, we acquired RentVM, Inc. (“RentVM”), a New Jersey- based provider of infrastructure-as-a-service technology to software developers and to healthcare, education, and other small and medium-sized businesses and enterprises to enable public and private (enterprise) Cloud environments.RentVM expands our cloud and managed services capabilities by providing us a SDDC (Software Defined Data Center) platform to offer enterprise-grade cloud computing solutions. We have also entered into definitive agreements for the following acquisitions: ● Telco Professional Services Division.In November 2012, we executed a definitive agreement to acquire the Telco Professional Services and Handset Testing business division (“Telco”) of Tekmark Global Solutions, LLC, a New Jersey limited liability company.We plan to integrate this professional service and telecommunications staffing business with our ADEX subsidiary in order to expand our project staffing business and our access to skilled labor. ● VaultLogix, LLC.In March 2014, we executed a definitive agreement to acquire VaultLogix, LLC and certain related entitles (“VaultLogix”), a leading provider of cloud backup services to nearly 10,000 businesses around the world. VaultLogix safeguards a wide range of enterprise-class operating systems and applications through its unique combination of encryption, block-level data duplication and compression. In addition, through its partner program, VaultLogix offers software branding, a robust partner portal and dedicated account management. We believe the acquisition of VaultLogix will broaden our suite of cloud service offerings by adding VaultLogix’s cloud backup services to our wide range of cloud services, including IaaS, virtual desktop, hosted exchange, disaster recovery in the cloud and file sharing, andwill addnew customers and resellers to which we can cross-sell our other services. We intend to consummate the acquisition of VaultLogix during the second quarter of 2014, subject to our ability to finance all or a substantial portion of the purchase prices of such acquisitions through the sale of additional debt or equity securities.There can be no assurance, however, that we will be able to obtain additional financing on terms that are acceptable to us, if at all. Our acquisition ofTelco alsois dependent on our ability to obtain satisfactory financing for such acquisition, and there can beno assurance that such financing will be available to us. 4 The following is a summary of the material terms of the purchase agreements for our pending acquisitions. VaultLogix. On March 19, 2014, weentered into an Interest Purchase Agreement (the “VaultLogix Agreement”) with VaultLogix and the holders of all of the outstanding membership interests in VaultLogix, as sellers, to acquire from the sellers all of the outstanding membership interests of VaultLogix and certain related entities for an aggregate purchase price of approximately $44 million.On the closing of the acquisition, the purchase price will be paid to the sellers as follows:(i) $17 million in cash, (ii) $11.5 million in shares of our common stock at a price of $16.50 per share and (iii) $15.5 million in our unsecured convertible promissory notes. The VaultLogix Agreement provides that if the closing price of our common stock 180 days after the closing date is less than $14.85 per share, then we will issue to the sellers additional shares of our common stock as downside protection; provided, however, we will not be required to issue additional shares at a value less than $12.50 per share. The promissory notes we issue at closing will bear interest at the rate of 8% per annum, and all principal and interest accrued under such notes will be payable on the third anniversary of the closing date. Such promissory notes will be convertible into shares of our common stock at a conversion price equal to 102% of the closing price of our common stock on the trading day immediately prior to the closing date.A portion of the principal amount of such notes equal 20% of the principal amount on the closing date will not be convertible until the 15-month anniversary of the closing date.On a date when (i) the shares of our common stock that are issuable upon conversion of such notes are freely tradable without restriction or volume limitations under Rule 144 under the Securities Act of 1933, and (ii) the average closing price of our common stock is 105% or higher of the conversion price of such notes, we will have the right to force the conversion of such notes into shares of our common stock at the then-applicable conversion price. In addition, if on or after the maturity date of such notes, (i) we are restricted or otherwise unable to pay in cash all outstanding amounts due under such notes, (ii) such notes have not otherwise been paid in full within ten business days following the maturity date, or (iii) we are not at such time entitled force the conversion of such notes into our common stock, then, in the event that both (i) and (iii) above apply, we, and in the event that both (ii) and (iii) above apply, the holders of such notes, will have the right to convert all outstanding amounts owing under such notes into shares of our common stock at a conversion price equal to the average closing price of our common stock on the three trading days immediately preceding the date of such conversion. The VaultLogix Agreement contains customary representations, warranties, covenants and indemnification provisions. The closing remains subject to closing conditions, including the accuracy of representations and warranties of the parties in the VaultLogix Agreement and our ability to raise sufficient cash proceeds to consummate the acquisition. The VaultLogix Agreement may be terminated at any time prior to closing (i) by mutual consent of the parties, (ii) by either party if the closing has not occurred by April 30, 2014, (iii) by either party if the other party has breached any of its representations, warranties or covenants or (iv) by either party if a court or governmental authority has issued a final order or ruling prohibiting the transaction.Notwithstanding the foregoing, we will have the right to extend the April 30, 2014 termination date to May 31, 2014 by paying the sellers a nonrefundable deposit of $500,000, which will be applied to the cash portion of the purchase price.If on May 31, 2014, after such an extension of the termination date, we are unable to consummate the closing of the acquisition because we are unable to satisfy our conditions to closing, and the sellers have otherwise satisfied or are able to satisfy their conditions to closing, we will be required to pay the sellers a break-up fee in the amount of $500,000. Mr. Mark Munro, our chairman and chief executive officer, was a member of the board of VaultLogix from March 2004 until February 2008, and was one of VaultLogix’s largest investors until that company was sold in February 2008.All outstanding debt or equity obligations owed by VaultLogix to Mr. Munro were paid in December 2009.Since December 2009, Mr. Munro has had no financial or other pecuniary interest in VaultLogix. Mr. Daniel Sullivan, our chief financial officer, previously served as the chief financial officer of VaultLogix from January 2003 to July 2010.Mr. Sullivan also currently serves as a director of Tier 1 Solutions, Inc. and is a minority shareholder ofthat company.Tier 1 Solutions, Inc. owns 1% of the membership interests of VaultLogix. Telco.On November 19, 2012, we entered into an Asset Purchase Agreement (the “Tekmark Agreement”) to acquire all the property, assets and business of Telco from Tekmark Global Solutions, LLC.Under the terms of the Tekmark Agreement, at the closing of the acquisition, we will pay the seller an aggregate amount in cash equal to the difference between (i) the product of 5.0 multiplied by the Estimated Closing EBITDA (as defined) of Telco for the 12-month period ending on the last day of the month prior to the closing date (the “Estimated Closing TTM EBITDA”), less (ii) $2,600,000.In addition, we will issue to the seller a number of shares of common stock equal to the product of (i) the Estimated Closing TTM EBITDA, and (ii) the price of the common stock sold in this offering, rounded to the nearest whole share. We will also pay the seller additional cash compensation in an amount equal to the EBITDA (as defined) of Telco for the 12-month period beginning on the first day of the first calendar month commencing after the closing date (the “Initial Earnout Period”). Following the closing, as additional consideration, we will make supplemental payments to the seller in cash for (i) the 12-month period beginning on the first day of the thirteenth calendar month commencing after the closing date (the “First Supplemental Earnout Period”) and (ii) the 12-month period beginning on the first day of the twenty-fifth calendar month commencing after the closing date (the “Second Supplemental Earnout Period”). The payment made for the First Supplemental Earnout Period will be an amount equal to the product of 2.0 multiplied by the positive difference, if any, between (a) the EBITDA of Telco for the First Supplemental Earnout Period, minus (b) the Closing TTM EBITDA (as defined). The payment made for the Second Supplemental Earnout Period will be an amount equal to the product of 2.0 multiplied by the positive difference, if any, between (y) the EBITDA of Telco for the Second Supplemental Earnout Period, minus (z) the Closing TTM EBITDA. The Tekmark Agreement contains customary representations, warranties, covenants and indemnification provisions. The closing of the acquisition remains subject to closing conditions, including the accuracy of representations and warranties of the parties in the Tekmark Agreement and consummation of an equity or debt financing to secure sufficient funding for the transaction.Due to the passage of time since the Tekmark Agreement was signed, either we or Tekmarkmay terminate the Tekmark Agreementat any time prior to closing. 5 Our Industry Advances in technology architectures have supported the rise of cloud computing, which enables the delivery of a wide variety of cloud-based services, such as platform as a service (PaaS), infrastructure as a service (IaaS), database as a service (DbaaS), and software as a service (SaaS). Today, mission-critical applications can be delivered reliably, securely and cost-effectively to our customers over the internet without the need to purchase supporting hardware, software or ongoing maintenance. The lower total cost of ownership, better functionality and flexibility of cloud applications represent a compelling alternative to traditional on-premise solutions. As a result, enterprises are increasingly adopting cloud services to rapidly deploy and integrate applications without building out their own expensive infrastructure and to minimize the growth of their own IT departments and create business agility by taking advantage of accelerated time-to-market dynamics. Gartner, Inc. (Gartner) expects total cloud spending to increase from $132billion worldwide in 2013 to $244billion in 2017. According to the U.S. National Institute of Standards and Technology (NIST), cloud computing is on-demand network access to a shared pool of configurable computing resources (e.g., networks, servers, storage, applications and services) that can be rapidly provisioned and released with minimal management and effort and service provider interaction.NIST has identified five essential characteristics of cloud computing: · on-demand service; · broad network access; · resource pooling; · rapid elasticity; and · measured service. Cloud computing can generally be offered across the following four different deployment or service models: · Platform as a Service (PaaS) – allows users to develop their own web-based applications or to customize existing applications using one or more programming languages and development tools. · Infrastructure as a Service (IaaS) – allows customers to access the equipment and hardware needed to perform computing operations, including storage, processing and networking components. · Database as a Service (DbaaS) – consists of a service that is managed by a cloud operator (public or private) that supports applications, without the application team assuming responsibility for traditional database administration functions.With a DBaaS, the application developers need not be database experts, nor should they have to hire a database administrator to maintain the database. · Software as a Service (SaaS) – consists of firms offering the capability to use software applications that are housed off of the user’s premises.This software is differentiated from the traditional software programs that are resident on and used in stand-alone computing environments. Generally, there are three deployment models through which cloud services are provided: · Private Clouds – exclusive to a single user. · Public or Community Clouds – available to the general public or shared by large, diverse groups of customers. · Hybrid Clouds – combined public and private elements in the same data center. Cloud services enable the transition from Infrastructure 1.0 (mainframe computing to client-server computing) to Infrastructure 2.0.Current trends, such as cloud computing, software defined networks (meta orchestration), big data analytics, mobile, and social networks, are increasingly defining IT infrastructure needs and spending.Converged infrastructures, policy-based automation and other innovative technologies are providing the solutions enterprises will need to manage the exponential increase in the number of devices and data.The increasing demand for cloud services is fueling the growth of our managed services offerings, which are specifically designed to accelerate the adoption of cloud services by our two primary customer segments: enterprise and service providers. The increased movement by enterprise businesses of their information technology services, applications and infrastructure to a cloud-based architecture will cause market revenue in this segment to surge by a factor of three from 2011 to 2017, according to a recent January 2014IHS Technologyreport entitled “Cloud & Big Data Report - A Paradigm Shift in the ICT Industry 2013.”According to that same report, global business spending for infrastructure and services related to the cloud will reach an estimated $174.2 billion this year, up 20% from $145.2 billion in 2013.In a sign of the market’s strength, strong spending growth will continue during the next few years as enterprises race to come up with their own cloud-storage solutions.By 2017, enterprise spending on the cloud will amount to a projected $235.1 billion. 6 The Cisco® Internet Business Solutions Group (IBSG) believes that there is a significant opportunity for service providers as well. Cisco projects a more than $60 billion direct mobile cloud service opportunity worldwide by 2016, with an additional cloud pull-through market of $335 billion. Cloud spending is expected to rise across United States federal agencies as well.A new report by IDC Government Insights (September 2013) projects a rise in cloud government spending after fiscal year 2014.According to such report, Infrastructure as a service (Iaas) and private cloud in particular will lead government investment.Federal private cloud services spending is expected to reach $1.7 billion in fiscal year 2014, reaching $7.7 billion by 2017. Increased functionality and proliferation of data through the usage of smart phones, tablets and other mobile devices has resulted in the significant adoption of such devices within corporate enterprises. According to International Data Corporation (IDC), there were 1.4 billion mobile internet users worldwide in 2013, and there will be 2.3 billion in 2017.According to Forrester Research, Inc. (2013 Mobility Workforce Adoption Trends) the number of“anytime, anywhere information workers”- those who use three or more devices, work from multiple locations, and use many apps - has risen from 23% of the global workforce in 2011 to 29% in 2012.According to Gartner, the number of tablets sold has grown at a compound annual growth rate of 97% between 2010 and 2014 worldwide, and is expected to surpass personal computers by annual number of units sold in 2016. The rapid increase in data traffic, useage of wireless networks and evolution of services and technology are also driving telecommunications providers to undertake a number of initiatives to increase coverage, capacity and performance of their existing networks, including adding and upgrading cell sites nationwide. To remain competitive and meet the rapidly-growing demand for state-of-the-art mobile data services, telecommunications and cable companies rely on outsourcing to provide a wide range of network and infrastructure services, as well as project staffing services, to help build out and maintain their networks.OEMs supplying equipment to those telecommunications and cable service providers also frequently rely on outsourced solutions for project management and network deployment.Demand for these “professional services”, whether utilizing a cloud platform or more traditional network solutions, is expected to continue to grow.According to the Telecommunications Industry Association 2arket Review, the wireless telecommunications and network infrastructure outsourcing market has grown 9.5% per year since 2004 and is expected to continue to grow at a 5.9% rate through 2014, becoming a $21.6 billion market in 2014. Our Competitive Strengths We are asingle-source provider of end-to-end IT and next-generation network solutions to the telecommunications service provider (carrier) and corporate enterprise markets through cloud platforms and professional services.We believe our market advantages center around our cloud-based applications and services portfolio and positioning. As a true infrastructure 2.0 provider, we add value by enabling applications and services while helping to contain costs. Customers now demand a partner that can provide end-to-end IT solutions, that offers a solution that allows the customer to move IT expenditures from capital costs to operating costs, and that offers the customer greater elasticity and the ability to rapidly deploy enterprise applications. We believe our strengths described below will enable us to continue to compete effectively and to take advantage of anticipated growth in our target markets: ● Single-Source Provider of Cloud and Managed Services Applications and Infrastructure to Enterprise and Service Providers. o Customizable Cloud Integration Services: We offer a wide spectrum of flexible and customizable cloud solutions for our customers.We differentiate our services by our ability to plan and customize a wide variety of cloud solutions for each customer. o Totally Secure Private and Hybrid Cloud Architectures: While many cloud companies only offer public cloud services, leaving great risks of security challenges within a network, our ability to customize private and hybrid cloud architecture, with multiple levels of security, mitigates these risks. o Licensed and Open Source SaaS Portfolio: Our software as a service (SaaS) business utilizes the top licensed software in the marketplace, including offerings from Microsoft, Hewlett Packard and Citrix.In addition, we utilize open source platforms that our skilled applications team can customize to fit our customers’ requirements. 7 ● Established Customer Relationships o Vertical Market Compliance:Our customer list includes relationships in many vertical markets, such as healthcare, finance and retail, which are specifically sensitive to industry compliance.Proficiency with standards such as HIPAA, PCI and Ssae16 are essential.In addition, our applications specialists support customer requirements for unified communication competencies, call center, interactive voice response (IVR)and video applications. o Service Provider Relationships:We have established relationships with many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and others.Our current customers include Ericsson Inc., Verizon Communications Inc., Alcatel-Lucent USA Inc., Century Link, Inc., AT&T Inc. and Hotwire Communications. o Long-Term Master Service Agreements:We have over 30 master service agreements with service providers and OEMs.Our relationships with our customers and existing master service agreements position us to continue to capture existing and emerging opportunities, both domestically and internationally.We believe the barriers are extremely high for new entrants to obtain master service agreements with service providers and OEMs unless there are established relationships and a proven ability to execute. ● Global Professional Services o Engineering talents:Our geographical reach and vast engineering talents enable our customers to take advantage of our end-to-end solutions and one-stop shopping. o Proven Ability to Recruit, Manage and Retain High-Quality Personnel:Our ability to recruit, manage and retain skilled labor is a critical advantage in an industry in which a shortage of skilled labor is often a key limitation for our customers and competitors alike.We own and operate an actively-maintained database of more than 70,000 telecom and IT personnel.We also employ highly-skilled recruiters and utilize an electronic hiring process that we believe expedites deployment of personnel and reduces costs.We believe this access to a skilled labor pool gives us a competitive edge over our competitors as we continue to expand. ● Strong Senior Management Team with Proven Ability to Execute.Our highly-experienced management team has deep industry knowledge and brings an average of over 25 years of individual experience across a broad range of disciplines.We believe our senior management team is a key driver of our success and is well-positioned to execute our strategy. Our Growth Strategy Under the leadership of our senior management team, we intend to build our sales, marketing and operations groups to support our rapid growth while focusing on increasing operating margins.While organic growth will be a main focus in driving our business forward, acquisitions will play a strategic role in augmenting existing product and service lines and cross-selling opportunities.We are pursuing several strategies, including: ● Expand Our Cloud-Based Service Offerings.The IT and telecommunications industries have been undergoing a massive shift in recent years from proprietary hardware solutions to software-defined networking (SDN) and cloud-based solutions. This shift is being driven by many converging issues, including the ‘consumerization’ of IT, BYOD (bring your own device),meta orchestration of complex networks, video growth and the acceptance of open source network architecture.We are building a company that can manage the existing network infrastructures of the largest domestic and international corporations and service providers while also delivering a broad range of enterprise-grade cloud solutions. We believe the ability to provide such services is a critical differentiator as we already have relationships with manypotential customers by offering services through our two operating divisions specialty contracting services and professional telecommunications staffing solutions. Each of our two operationg divisions intends to continue to expand by offering additional cloud services, such as cloud management of WiFi and DAS networks,on a virtualized wireless controller running on our cloud rather thaninstalled throughout a corporate network, allowing better controls and cost savings for clients. We expect to expand the services of our professional staffing division into services to support the roll-out of SDN and cloud solutions teams to both the service provider and enterprise markets. The growth in these deployments is expected to create a new market for professional services as customers in those markets typically do not have next-generation network professionals on staff. We expect this new services offering to be a significant growth opportunity through both of those multi-billion-dollar global markets. Industry experts project that cloud-based IT and telecom solutions will outpace traditional hardware sales by 2016, which supports our strategy and growth plans. ● Grow Revenues and Market Share through Selective Acquisitions.We plan to continue to acquire private companies that enhance our earnings and offer complementary services or expand our geographic reach.We believe such acquisitions will help us to accelerate our revenue growth, leverage our existing strengths, and capture and retain more work in-house as a prime contractor for our clients, thereby contributing to our profitability.We also believe that increased scale will enable us to bid and take on larger contracts.We believe there are many potential acquisition candidates in the high-growth cloud computing space, the fragmented professional services markets, and in the applications and infrastructure arena. ● Aggressively Expand Our Organic Growth Initiatives.Our customers include many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and enterprise customers.As we have expanded the breadth of our service offerings through both organic growth and selective acquisitions, we believe we have opportunities to expand revenues with our existing clients by marketing additional cloud and SDN service offerings to them, as well as by extending services to existing customers in new geographies. 8 ● Expand Our Relationships with New Service Providers. We plan to expand new relationships with smaller cable broadband providers, competitive local exchange carriers (CLECs), integrated communication providers (IC’s), competitive access providers (CAPs), network access point providers (NAPs) and integrated communications providers (ICPs). We believe that the business model for the expansion of these relationships, leveraging our core strength and array of service solutions, will support our business model for organic growth. ● Increase Operating Margins by Leveraging Operating Efficiencies.We believe that by centralizing administrative functions, consolidating insurance coverage and eliminating redundancies across our newly-acquired businesses, we will be positioned to offer more integrated end-to-end solutions and improve operating margins. Our Services We provide cloud- and managed-service-based platforms, professional services, applications and infrastructure to both the telecommunications industry and corporate enterprises.Our cloud-based and managed services and our engineering, design, construction, installation, maintenance and project staffing services support the build-out, maintenance, upgrade and operation of some of the most advanced fiber optic, Ethernet, copper, wireless and satellite networks.Our breadth of services enables our customers to selectively augment existing services or to outsource entire projects or operational functions. We divide our service offerings into the following categories of services: ● Cloud and Managed Services.We provide integrated cloud-based solutions that allow organizations around the globe to migrate andintegrate their applications into a public, private or hybrid cloudenvironment.We combine engineering expertise with white glove service and support to maintain and support these complexglobal networks.We provide traditional hardware solutions and applications, cloud-based solutions and professional staffing services, which work as a seamless extension of a telecommunications service provider or enterprise end user. ● Applications and Infrastructure. We provide an array of applications and services, including unified communications, voice recognition and call centers, as well as structured cabling, field installations and other IT and telecom infrastructure solutions. Our design, engineering, installation and maintenance of various types of local and wide-area networks, DAS systems, and other broadband installation and maintenance services augment ILECs, telecommunications OEMs, cable broadband MSOs and large end-users. Our services and applications support the deployment of new networks and technologies, as well as expand and maintain existing networks. We also sell hardware and applications for the leading OEMs that support voice, data and optical networks. ● Applications.We apply our expertise in networking, converged communications, security, data center solutions and other technologies utilizing our skills in consulting, integration and managed services to create customized solutions for our enterprise customers.We provide applications for managed data, converged services (single and multiple site), voice recognition, session initiation protocol (SIP trunking-Voice Over IP, streaming media and unified communication (UC)) collocation services and others. These applications can be serviced at our customers' premises or in our cloud solutions. ● Wireless and Wireline Installation, Commission and Integration.Our telecommunications staffing group offers a full-range of solutions to OEMs, wireless carriers and enterprise customers throughout the United States, including wiring and field installation of various types of local, small cell and WiFi networks and DAS systems and outside plant work as it relates to those projects.Our technicians construct, install, maintain and integrate wireless communications and data networks for some of the largest cellular broadband and digital providers in the United States.Our projects include services to Verizon Communications and Ericsson in connection with their 4G/LTE network deployments throughout the United States. 9 ● Turn-Key Communications Services. Our specialty contracting services group addresses the growing demand for broadband-based unified communications and structured cabling for WiFi and DAS projects. Our services include switch conditioning, switch re-grooming, cable splicing and grounding audits. Our premise wiring services include design, engineering, installation, integration, maintenance and repair of telecommunications networks for voice, video and data inside various corporate enterprises, as well as state and local government properties. We provide outside plant telecommunications services primarily under hourly and per-unit-basis contracts to local telephone companies. We also provide these services to U.S. corporations, long distance telephone companies, electric utility companies, local municipalities and cable broadband MSOs. ● Disaster Recovery.Our disaster recovery services provide emergency network restoration services to leading telecommunications carriers throughout the United States, including projects for Hurricane Sandy relief, Hurricane Katrina relief, Alabama Tornado relief and Southern California flood assistance.Customers include AT&T, Verizon Wireless and Century Link/Quest. ● Professional Services.As a result of our acquisition of ADEX, we have a proprietary international recruiting database of more than 70,000 telecom and IT professionals, the majority of which are well-qualified engineering professionals and experienced project managers.We believe our skilled recruiters, combined with an entirely electronic staffing process, reduce our overall expenses for any project because of our efficient recruiting and deployment techniques.On a weekly basis, we deploy hundreds of telecommunications professionals in support of network infrastructure deployments worldwide. Customers Our customers include manyFortune 1000enterprises, wireless and wirelineservice providers, cable broadband MSOs and telecommunications OEMs. Our current service provider and OEM customers include leading telecommunications companies, such as Ericsson, Inc., Verizon Communications, Sprint Nextel Corporation and AT&T. Our top four customers, Ericsson, Inc., Crown Castle, NX Utilities and Uline, accounted for approximately 57% of our total revenues in the year ended December 31, 2013. Our top four customers, Nexlink, Ericsson, Inc., Verizon Communications and Ericsson Caribbean, accounted for approximately 59% of our total revenues in the year ended December 31, 2012.Ericsson, Inc. and its affiliates, as an OEM provider for seven different carrier projects, accounted for approximately 41% and 33% of our total revenues in the years ended December 31, 2013 and 2012. A substantial portion of our revenue is derived from work performed under multi-year master service agreements and multi-year service contracts.We have entered into master service agreements (“MSAs”) with numerous service providers and OEMs, and generally have multiple agreements with each of our customers.MSAs are awarded primarily through a competitive bidding process based on the depth of our service offerings, experience and capacity. MSAs generally contain customer-specified service requirements, such as discrete pricing for individual tasks, but do not require our customers to purchase a minimum amount of services.To the extent that such contracts specify exclusivity, there are often a number of exceptions, including the ability of the customer to issue work orders valued above a specified dollar amount to other service providers, perform work with the customer’s own employees and use other service providers.Most of our MSAs may be cancelled by our customers upon minimum notice (typically 60 days), regardless of whether we are then in default.In addition, many of these contracts permit cancellation of particular purchase orders or statements of work without any prior notice.Our cloud-managed service offerings have multi-year agreements and provide the customers with service level commitments. This is one of the fastest growing portions of our business. 10 Suppliers and Vendors We have supply agreements with majortechnology vendors, such as Ericsson, Avaya, Aruba, Juniper, F5, Microsoft, Ciena, Citrixand Cisco Systems.However, for a majority of theprofessional services we perform, our customers supply the necessary materials.We expect to continue to further developour relationships with our technology vendors and to broaden our scope of work with each of our partners.In many cases, our relationships with our partners have extended for over a decade, which we attribute to our commitment to excellence.It is our objective to selectively expand our partnerships moving forward in order to expand our service offerings. Competition We provide cloudand managed services, professional services, and infrastructure andapplicationsto the enterprise and service provider markets globally. Our markets are highly fragmented and the business is characterized by a large number of participants, including several large companies, as well as a significant number of small, privately-held, local competitors. Our current and potential larger competitors include Amazon.com, Inc., Arrow Electronics, Inc., Black Box Corporation, CenturyLink Technology Solutions (formerly Savvis), Dimension Data, Dycom Industries, Inc., Goodman Networks, Inc., Hewlett Packard Company, Rackspace Hosting, Inc., SoftLayer Technologies, Inc., Tech Mahindra Limited, TeleTech Holdings, Inc.and Volt Information Sciences, Inc.A significant portion of our services revenue is currently derived from MSAs and price is often an important factor in awarding such agreements.Accordingly, our competitors may underbid us if they elect to price their services aggressively to procure such business.Our competitors may also develop the expertise, experience and resources to provide services that are equal or superior in both price and quality to our services, and we may not be able to maintain or enhance our competitive position.The principal competitive factors for our professional services include geographic presence, breadth of service offerings,technical skills, licensingprice, quality of service and industry reputation.We believe we compete favorably with our competitors on the basis of these factors. Safety and Risk Management We require our employees to participate in internal training and service programs from time to time relevant to their employment and to complete any training programs required by law.We review accidents and claims from our operations, examine trends and implement changes in procedures to address safety issues.Claims arising in our business generally include workers’ compensation claims, various general liability and damage claims, and claims related to vehicle accidents, including personal injury and property damage.We insure against the risk of loss arising from our operations up to certain deductible limits in substantially all of the states in which we operate.In addition, we retain risk of loss, up to certain limits, under our employee group health plan.We evaluate our insurance requirements on an ongoing basis to help ensure we maintain adequate levels of coverage. We carefully monitor claims and actively participate with our insurers in determining claims estimates and adjustments.The estimated costs of claims are accrued as liabilities, and include estimates for claims incurred but not reported.Due to fluctuations in our loss experience from year to year, insurance accruals have varied and can affect the consistency of our operating margins.If we experience insurance claims in excess of our umbrella coverage limit, our business could be materially and adversely affected. Employees As of December 31, 2013, we had346 full-time employees andeight part-time employees, of whom47 were in administration and corporate management,seven were accounting personnel and300 were technical and project managerial personnel. In general, the number of our employees varies according to the level of our work in progress.We maintain a core of technical and managerial personnel to supervise all projects and add employees as needed to complete specific projects.Because we also provide project staffing, we are well-positioned to respond to changes in our staffing needs. 11 Environmental Matters A portion of the work we perform is associated with the underground networks of our customers.As a result, we are potentially subject to material liabilities related to encountering underground objects that may cause the release of hazardous materials or substances.We are subject to federal, state and local environmental laws and regulations, including those regarding the removal and remediation of hazardous substances and waste.These laws and regulations can impose significant fines and criminal sanctions for violations. Costs associated with the discharge of hazardous substances may include clean-up costs and related damages or liabilities.These costs could be significant and could adversely affect our results of operations and cash flows. Regulation Our operations are subject to various federal, state, local and international laws and regulations, including licensing, permitting and inspection requirements applicable to electricians and engineers; building codes; permitting and inspection requirements applicable to construction projects; regulations relating to worker safety and environmental protection; telecommunication regulations affecting our fiber optic licensing business; labor and employment laws; and laws governing advertising. We believe that we have all the licenses required to conduct our operations.Our failure to comply with applicable regulations could result in substantial fines or revocation of our operating licenses. ITEM 1A. RISK FACTORS Investing in our securities involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this report before purchasing our securities.If any of the following risks occur, our business, financial condition, results of operations and prospects could be materially and adversely affected.In that case, the market price of our common stock could decline, and you could lose some or all of your investment. Risks Related to Our Business A failure to successfully execute our strategy of acquiring other businesses to grow our company could adversely affect our business, financial condition, results of operations and prospects. We intend to continue pursuing growth through the acquisition of companies or assets to expand our project skill-sets and capabilities, enlarge our geographic markets, add experienced management and increase critical mass to enable us to bid on larger contracts.However, we may be unable to find suitable acquisition candidates or to complete acquisitions on favorable terms, if at all.Moreover, any completed acquisition may not result in the intended benefits.For example, while the historical financial and operating performance of an acquisition target are among the criteria we evaluate in determining which acquisition targets we will pursue, there can be no assurance that any business or assets we acquire will continue to perform in accordance with past practices or will achieve financial or operating results that are consistent with or exceed past results.Any such failure could adversely affect our business, financial condition or results of operations.In addition, any completed acquisition may not result in the intended benefits for other reasons and our acquisitions will involve a number of other risks, including: ● We may have difficulty integrating the acquired companies; ● Our ongoing business and management’s attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically or culturally diverse enterprises; 12 ● We may not realize the anticipated cost savings or other financial benefits we anticipated; ● We may have difficulty applying our expertise in one market to another market; ● We may have difficulty retaining or hiring key personnel, customers and suppliers to maintain expanded operations; ● Our internal resources may not be adequate to support our operations as we expand, particularly if we are awarded a significant number of contracts in a short time period; ● We may have difficulty retaining and obtaining required regulatory approvals, licenses and permits; ● We may not be able to obtain additional equity or debt financing on terms acceptable to us or at all, and any such financing could result in dilution to our stockholders, impact our ability to service our debt within the scheduled repayment terms and include covenants or other restrictions that would impede our ability to manage our operations; ● We may have failed to, or were unable to, discover liabilities of the acquired companies during the course of performing our due diligence; and ● We may be required to record additional goodwill as a result of an acquisition, which will reduce our tangible net worth. Any of these risks could prevent us from executing our acquisition growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. We may be unable to successfully integrate our recent and future acquisitions, which could adversely affect our business, financial condition, results of operations and prospects. We recently acquired a number of companies, includingAW Solutions in April 2013, IPC in January 2014 and RentVM in February 2014, and have entered into a definitive agreements for the acquisition of Telco and VaultLogix. The operation and management of recent acquisitions, or any of our future acquisitions, may adversely affect our existing income and operations or we may not be able to effectively manage any growth resulting from these transactions.Before we acquired them, these companies operated independently of one another.Until we establish centralized financial, management information and other administrative systems, we will rely on the separate systems of these companies, including their financial reporting systems. Our success will depend, in part, on the extent to which we are able to merge these functions, eliminate the unnecessary duplication of other functions and otherwise integrate these companies (and any additional businesses with which we may combine in the future) into a cohesive, efficient enterprise.This integration process may entail significant costs and delays could occur.Our failure to integrate the operations of these companies successfully could adversely affect our business, financial condition, results of operations and prospects.To the extent that any acquisition results in additional goodwill, it will reduce our tangible net worth, which might adversely affect our business, financial condition, results of operations and prospects, as well as our credit and bonding capacity. We derive a significant portion of our revenue from master service agreements that may be cancelled by customers on short notice, or which we may be unable to renew on favorable terms or at all. During each of the years ended December 31, 2013 and 2012, we derived approximately 65% and 60%, respectively, of our revenues from master service agreements and long-term contracts, none of which require our customers to purchase a minimum amount of services.The majority of these contracts may be cancelled by our customers upon minimum notice (typically 60 days), regardless of whether or not we are in default.In addition, many of these contracts permit cancellation of particular purchase orders or statements of work without any notice. 13 These agreements typically do not require our customers to assign a specific amount of work to us until a purchase order or statement of work is signed.Consequently, projected expenditures by customers are not assured until a definitive purchase order or statement of work is placed with us and the work is completed.Furthermore, our customers generally require competitive bidding of these contracts.As a result, we could be underbid by our competitors or required to lower the price charged under a contract being rebid.The loss of work obtained through master service agreements and long-term contracts or the reduced profitability of such work could adversely affect our business or results of operations. If we do not accurately estimate the overall costs when we bid on a contract that is awarded to us, we may achieve a lower than anticipated profit or incur a loss on the contract. A significant portion of our revenues from our engineering and professional services offerings are derived from fixed unit price contracts that require us to perform the contract for a fixed unit price irrespective of our actual costs.We bid for these contracts based on our estimates of overall costs, but cost overruns may cause us to incur losses.The costs incurred and any net profit realized on such contracts can vary, sometimes substantially, from the original projections due to a variety of factors, including, but not limited to: ● onsite conditions that differ from those assumed in the original bid; ● delays in project starts or completion; ● fluctuations in the cost of materials to perform under a contract; ● contract modifications creating unanticipated costs not covered by change orders; ● availability and skill level of workers in the geographic location of a project; ● our suppliers’ or subcontractors’ failure to perform due to various reasons, including bankruptcy; ● fraud or theft committed by our employees; ● citations or fines issued by any governmental authority; ● difficulties in obtaining required governmental permits or approvals or performance bonds; ● changes in applicable laws and regulations; and ● claims or demands from third parties alleging damages arising from our work or from the project of which our work is a part. These factors may cause actual reduced profitability or losses on projects, which could adversely affect our business, financial condition, results of operations and prospects. Our contracts may require us to perform extra or change order work, which can result in disputes and adversely affect our business, financial condition, results of operations and prospects. Our contracts generally require us to perform extra or change order work as directed by the customer, even if the customer has not agreed in advance on the scope or price of the extra work to be performed.This process may result in disputes over whether the work performed is beyond the scope of the work included in the original project plans and specifications or, if the customer agrees that the work performed qualifies as extra work, the price that the customer is willing to pay for the extra work.Even when the customer agrees to pay for the extra work, we may be required to fund the cost of such work for a lengthy period of time until the change order is approved by the customer and we are paid by the customer. 14 To the extent that actual recoveries with respect to change orders or amounts subject to contract disputes or claims are less than the estimates used in our financial statements, the amount of any shortfall will reduce our future revenues and profits, and this could adversely affect our reported working capital and results of operations.In addition, any delay caused by the extra work may adversely impact the timely scheduling of other project work and our ability to meet specified contract milestone dates. We derive a significant portion of our revenue from a few customers and the loss of one of these customers, or a reduction in their demand for our services, could adversely affect our business, financial condition, results of operations and prospects. Our customer base is highly concentrated. Due to the size and nature of our contracts, one or a few customers have represented a substantial portion of our consolidated revenues and gross profits in any one year or over a period of several consecutive years. Ericsson Inc. and its affiliates accounted for approximately 41% of our total revenues in the year ended December 31, 2013 and 33% of our total revenues in the year ended December 31, 2012. Our top four customers, Ericsson, Inc., Crown Castle, NX Utilitiesand Uline, accounted for approximately 57% of our total revenues in the year ended December 31, 2013. Our topfour customers, Ericsson, Inc., Nexlink, Verizon Communications andEricsson Caribbean accounted for approximately 59% of our total revenues in the year ended December 31, 2012. Revenues under our contracts with significant customers may continue to vary from period to period depending on the timing or volume of work that those customers order or perform with their in-house service organizations. A limited number of customers may continue to comprise a substantial portion of our revenue for the foreseeable future. Because we do not maintain any reserves for payment defaults, a default or delay in payment on a significant scale could adversely affect our business, financial condition, results of operations and prospects. We could lose business from a significant customer for a variety of reasons, including: ● the consolidation, merger or acquisition of an existing customer, resulting in a change in procurement strategies employed by the surviving entity that could reduce the amount of work we receive; ● our performance on individual contracts or relationships with one or more significant customers are impaired due to another reason, which may cause us to lose future business with such customers and, as a result, our ability to generate income would be adversely impacted; ● the strength of our professional reputation; and ● key customers could slow or stop spending on initiatives related to projects we are performing for them due to increased difficulty in the credit markets as a result of the recent economic crisis or other reasons. Since many of our customer contracts allow our customers to terminate the contract without cause, our customers may terminate their contracts with us at will, which could impair our business, financial condition, results of operations and prospects. Our failure to adequately expand our direct sales force will impede our growth. We will need to continue to expand and optimize our sales infrastructure in order to grow our customer base and our business. We plan to continue to expand our direct sales force, both domestically and internationally. Identifying and recruiting qualified personnel and training them requires significant time, expense and attention. Our business may be adversely affected if our efforts to expand and train our direct sales force do not generate a corresponding increase in revenue. If we are unable to hire, develop and retain talented sales personnel or if new direct sales personnel are unable to achieve desired productivity levels in a reasonable period of time, we may not be able to realize the intended benefits of this investment or increase our revenue. 15 Our business is labor intensive and if we are unable to attract and retain key personnel and skilled labor, or if we encounter labor difficulties, our ability to bid for and successfully complete contracts may be negatively impacted. Our ability to attract and retain reliable, qualified personnel is a significant factor that enables us to successfully bid for and profitably complete our work.Our future success depends on our ability to attract, hire and retain project managers, estimators, supervisors, foremen, equipment operators, engineers, linemen, laborers and other highly-skilled personnel.Our ability to do so depends on a number of factors, such as general rates of employment, competitive demands for employees possessing the skills we need and the level of compensation required to hire and retain qualified employees.We may also spend considerable resources training employees who may then be hired by our competitors, forcing us to spend additional funds to attract personnel to fill those positions.Competition for employees is intense, and we could experience difficulty hiring and retaining the personnel necessary to support our business.Our labor expenses may also increase as a result of a shortage in the supply of skilled personnel.If we do not succeed in retaining our current employees and attracting, developing and retaining new highly-skilled employees, our reputation may be harmed and our future earnings may be negatively impacted. If we are unable to attract and retain qualified executive officers and managers, we will be unable to operate efficiently, which could adversely affect our business, financial condition, results of operations and prospects. We depend on the continued efforts and abilities of our executive officers, as well as the senior management of our subsidiaries, to establish and maintain our customer relationships and identify strategic opportunities.The loss of any one of them could negatively affect our ability to execute our business strategy and adversely affect our business, financial condition, results of operations and prospects.Competition for managerial talent with significant industry experience is high and we may lose access to executive officers for a variety of reasons, including more attractive compensation packages offered by our competitors.Although we have entered into employment agreements with certain of our executive officers and certain other key employees, we cannot guarantee that any of them or other key management personnel will remain employed by us for any length of time. Because we maintain a workforce based upon current and anticipated workloads, we may incur significant costs in adjusting our workforce demands, including addressing understaffing of contracts, if we do not receive future contract awards or if these awards are delayed. Our estimates of future performance depend, in part, upon whether and when we will receive certain new contract awards.Our estimates may be unreliable and can change from time to time.In the case of larger projects, where timing is often uncertain, it is particularly difficult to project whether and when we will receive a contract award.The uncertainty of contract award timing can present difficulties in matching workforce size with contractual needs.If an expected contract award is delayed or not received, we could incur significant costs resulting from retaining more staff than is necessary.Similarly, if we underestimate the workforce necessary for a contract, we may not perform at the level expected by the customer and harm our reputation with the customer.Each of these may negatively impact our business, financial condition, results of operations and prospects. Timing of the award and performance of new contracts could adversely affect our business, financial condition, results of operations and prospects. It is generally very difficult to predict whether and when new contracts will be offered for tender because these contracts frequently involve a lengthy and complex design and bidding process, which is affected by a number of factors, such as market conditions, financing arrangements and governmental approvals.Because of these factors, our results of operations and cash flows may fluctuate from quarter to quarter and year to year, and the fluctuation may be substantial.Such delays, if they occur, could adversely affect our operating results for current and future periods until the affected contracts are completed. Our operating results may fluctuate due to factors that are difficult to forecast and not within our control. Our past operating results may not be accurate indicators of future performance, and you should not rely on such results to predict our future performance.Our operating results have fluctuated significantly in the past, and could fluctuate in the future.Factors that may contribute to fluctuations include: ● changes in aggregate capital spending, cyclicality and other economic conditions, or domestic and international demand in the industries we serve; ● our ability to effectively manage our working capital; ● our ability to satisfy consumer demands in a timely and cost-effective manner; 16 ● pricing and availability of labor and materials; ● our inability to adjust certain fixed costs and expenses for changes in demand; ● shifts in geographic concentration of customers, supplies and labor pools; and ● seasonal fluctuations in demand and our revenue. Unanticipated delays due to adverse weather conditions, global climate change and difficult work sites and environments may slow completion of our contracts, impair our customer relationships and adversely affect our business, financial condition, results of operations and prospects. Because some of our work is performed outdoors, our business is impacted by extended periods of inclement weather and is subject to unpredictable weather conditions, which could become more frequent or severe if general climatic changes occur.Generally, inclement weather is more likely to occur during the winter season, which falls during our second and third fiscal quarters.Additionally, adverse weather conditions can result in project delays or cancellations, potentially causing us to incur additional unanticipated costs, reductions in revenues or the payment of liquidated damages.In addition, some of our contracts require that we assume the risk that actual site conditions vary from those expected.Significant periods of bad weather typically reduce profitability of affected contracts, both in the current period and during the future life of affected contracts, which can negatively affect our results of operations in current and future periods until the affected contracts are completed. Some of our projects involve challenging engineering, procurement and construction phases that may occur over extended time periods, sometimes up to several years.We may encounter difficulties in engineering, delays in designs or materials provided by the customer or a third party, equipment and material delivery delays, schedule changes, delays from customer failure to timely obtain rights-of-way, weather-related delays, delays by subcontractors in completing their portion of the project and other factors, some of which are beyond our control, but which may impact our ability to complete a project within the original delivery schedule.In some cases, delays and additional costs may be substantial, and we may be required to cancel a project and/or compensate the customer for the delay.We may not be able to recover any of these costs.Any such delays, cancellations, defects, errors or other failures to meet customer expectations could result in damage claims substantially in excess of revenue associated with a project.These factors could also negatively impact our reputation or relationships with our customers, which could adversely affect our ability to secure new contracts. Environmental and other regulatory matters could adversely affect our ability to conduct our business and could require expenditures that could adversely affect our business, financial condition, results of operations and prospects. Our operations are subject to laws and regulations relating to workplace safety and worker health that, among other things, regulate employee exposure to hazardous substances.While immigration laws require us to take certain steps intended to confirm the legal status of our immigrant labor force, we may nonetheless unknowingly employ illegal immigrants.Violations of laws and regulations could subject us to substantial fines and penalties, cleanup costs, third-party property damage or personal injury claims.In addition, these laws and regulations have become, and enforcement practices and compliance standards are becoming, increasingly stringent.Moreover, we cannot predict the nature, scope or effect of legislation or regulatory requirements that could be imposed, or how existing or future laws or regulations will be administered or interpreted, with respect to products or activities to which they have not been previously applied.Compliance with more stringent laws or regulations, as well as more vigorous enforcement policies of the regulatory agencies, could require us to make substantial expenditures for, among other things, pollution control systems and other equipment that we do not currently possess, or the acquisition or modification of permits applicable to our activities. 17 If we fail to maintain qualifications required by certain governmental entities, we could be prohibited from bidding on certain contracts. If we do not maintain qualifications required by certain governmental entities, such as low voltage electrical licenses, we could be prohibited from bidding on certain governmental contracts.A cancellation of an unfinished contract or our exclusion from the bidding process could cause our work crews to be idled for a significant period of time until other comparable work becomes available, which could adversely affect our business and results of operations.The cancellation of significant contracts or our disqualification from bidding for new contracts could reduce our revenues and profits and adversely affect our business, financial condition, results of operations and prospects. Fines, judgments and other consequences resulting from our failure to comply with regulations or adverse outcomes in litigation proceedings could adversely affect our business, financial condition, results of operations and prospects. From time to time, we may be involved in lawsuits and regulatory actions, including class action lawsuits that are brought or threatened against us in the ordinary course of business.These actions may seek, among other things, compensation for alleged personal injury, workers’ compensation, violations of the Fair Labor Standards Act and state wage and hour laws, employment discrimination, breach of contract, property damage, punitive damages, civil penalties, consequential damages or other losses, or injunctive or declaratory relief.Any defects or errors, or failures to meet our customers’ expectations could result in large damage claims against us.Claimants may seek large damage awards and, due to the inherent uncertainties of litigation, we cannot accurately predict the ultimate outcome of any such proceedings.Any failure to properly estimate or manage cost, or delay in the completion of projects, could subject us to penalties. The ultimate resolution of these matters through settlement, mediation or court judgment could have a material impact on our financial condition, results of operations and cash flows.Regardless of the outcome of any litigation, these proceedings could result in substantial cost and may require us to devote substantial resources to defend ourselves.When appropriate, we establish reserves for litigation and claims that we believe to be adequate in light of current information, legal advice and professional indemnity insurance coverage, and we adjust such reserves from time to time according to developments.If our reserves are inadequate or insurance coverage proves to be inadequate or unavailable, our business, financial condition, results of operations and prospects may suffer. We employ and assign personnel in the workplaces of other businesses, which subjects us to a variety of possible claims that could adversely affect our business, financial condition, results of operations and prospects. We employ and assign personnel in the workplaces of other businesses.The risks of these activities include possible claims relating to: ● discrimination and harassment; ● wrongful termination or denial of employment; ● violations of employment rights related to employment screening or privacy issues; ● classification of employees, including independent contractors; ● employment of illegal aliens; ● violations of wage and hour requirements; ● retroactive entitlement to employee benefits; and ● errors and omissions by our temporary employees. Claims relating to any of the above could subject us to monetary fines or reputational damage, which could adversely affect our business, financial condition, results of operations and prospects. 18 If we are required to reclassify independent contractors as employees, we may incur additional costs and taxes which could adversely affect our business, financial condition, results of operations and prospects. We use a significant number of independent contractors in our operations for whom we do not pay or withhold any federal, state or provincial employment tax.There are a number of different tests used in determining whether an individual is an employee or an independent contractor and such tests generally take into account multiple factors.There can be no assurance that legislative, judicial or regulatory (including tax) authorities will not introduce proposals or assert interpretations of existing rules and regulations that would change, or at least challenge, the classification of our independent contractors.Although we believe we have properly classified our independent contractors, the U.S. Internal Revenue Service or other U.S. federal or state authorities or similar authorities of a foreign government may determine that we have misclassified our independent contractors for employment tax or other purposes and, as a result, seek additional taxes from us or attempt to impose fines and penalties.If we are required to pay employer taxes or pay backup withholding with respect to prior periods with respect to or on behalf of our independent contractors, our operating costs will increase, which could adversely impact our business, financial condition, results of operations and prospects. Increases in the cost of fuel could adversely affect our business, financial condition, results of operations and prospects. The price of fuel needed to run our vehicles and equipment is unpredictable and fluctuates based on events outside our control, including geopolitical developments, supply and demand for oil and gas, actions by the OPEC and other oil and gas producers, war and unrest in oil producing countries, regional production patterns and environmental concerns.Most of our contracts do not allow us to adjust our pricing.Accordingly, any increase in fuel costs could adversely affect our business, financial condition, results of operations and prospects. Our dependence on subcontractors and suppliers could increase our costs and impair our ability to complete contracts on a timely basis or at all. We rely on third-party subcontractors to perform some of the work on our contracts.We also rely on third-party suppliers to provide materials needed to perform our obligations under those contracts.We generally do not bid on contracts unless we have the necessary subcontractors and suppliers committed for the anticipated scope of the contract and at prices that we have included in our bid.Therefore, to the extent that we cannot engage subcontractors or suppliers, our ability to bid for contracts may be impaired.In addition, if a subcontractor or third-party supplier is unable to deliver its goods or services according to the negotiated terms for any reason, we may suffer delays and be required to purchase the services from another source at a higher price.We sometimes pay our subcontractors and suppliers before our customers pay us for the related services.If customers fail to pay us and we choose, or are required, to pay our subcontractors for work performed or pay our suppliers for goods received, we could suffer an adverse effect on our business, financial condition, results of operations and prospects. Our insurance coverage may be inadequate to cover all significant risk exposures. We will be exposed to liabilities that are unique to the services we provide. While we intend to maintain insurance for certain risks, the amount of our insurance coverage may not be adequate to cover all claims or liabilities, and we may be forced to bear substantial costs resulting from risks and uncertainties of our business. It is also not possible to obtain insurance to protect against all operational risks and liabilities. The failure to obtain adequate insurance coverage on terms favorable to us, or at all, could have a material adverse effect on our business, financial condition, results of operations and prospects. 19 Our operations are subject to hazards that may cause personal injury or property damage, thereby subjecting us to liabilities and possible losses, which may not be covered by insurance. Our workers are subject to hazards associated with providing construction and related services on construction sites.For example, some of the work we perform is underground.If the field location maps supplied to us are not accurate, or if objects are present in the soil that are not indicated on the field location maps, our underground work could strike objects in the soil containing pollutants that could result in a rupture and discharge of pollutants.In such a case, we may be liable for fines and damages.These operating hazards can cause personal injury and loss of life, damage to or destruction of property, plant and equipment and environmental damage.Even though we believe that the insurance coverage we maintain is in amounts and against the risks that we believe are consistent with industry practice, this insurance may not be adequate to cover all losses or liabilities that we may incur in our operations.To the extent that we experience a material increase in the frequency or severity of accidents or workers’ compensation claims, or unfavorable developments on existing claims, our business, financial condition, results of operations and prospects could be adversely affected. The Occupational Safety and Health Act of 1970, as amended, or OSHA, establishes certain employer responsibilities, including the maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the Occupational Health and Safety and Health Administration and various recordkeeping, disclosure and procedural requirements.While we have invested, and will continue to invest, substantial resources in occupational health and safety programs, serious accidents or violations of OSHA rules may subject us to substantial penalties, civil litigation or criminal prosecution, which could adversely affect our business, financial condition, results of operations and prospects. Defects in our specialty contracting services may give rise to claims against us, increase our expenses, or harm our reputation. Our specialty contracting services are complex and our final work product may contain defects.We have not historically accrued reserves for potential claims as they have been immaterial.The costs associated with such claims, including any legal proceedings, could adversely affect our business, financial condition, results of operations and prospects. Risks Related to Our Industry Our industry is highly competitive, with a variety of larger companies with greater resources competing with us, and our failure to compete effectively could reduce the number of new contracts awarded to us or adversely affect our market share and harm our financial performance. The contracts on which we bid are generally awarded through a competitive bid process, with awards generally being made to the lowest bidder, but sometimes based on other factors, such as shorter contract schedules or prior experience with the customer.Within our markets, we compete with many national, regional, local and international service providers, including Arrow Electronics, Inc., Black Box Corporation, Dimension Data, plc, Dycom Industries, Inc., Goodman Networks, Inc., MasTec, Inc., TeleTech Holdings, Inc., Tech Mahindra, Ltd., Unisys Corporation, Unitek Global Services, Inc. and Volt Information Sciences, Inc.Price is often the principal factor in determining which service provider is selected by our customers, especially on smaller, less complex projects.As a result, any organization with adequate financial resources and access to technical expertise may become a competitor.Smaller competitors are sometimes able to win bids for these projects based on price alone because of their lower costs and financial return requirements.Additionally, our competitors may develop the expertise, experience and resources to provide services that are equal or superior in both price and quality to our services, and we may not be able to maintain or enhance our competitive position.We also face competition from the in-house service organizations of our customers whose personnel perform some of the services that we provide. Some of our competitors have already achieved greater market penetration than we have in the markets in which we compete, and some have greater financial and other resources than we do.A number of national companies in our industry are larger than we are and, if they so desire, could establish a presence in our markets and compete with us for contracts.As a result of this competition, we may need to accept lower contract margins in order to compete against competitors that have the ability to accept awards at lower prices or have a pre-existing relationship with a customer.If we are unable to compete successfully in our markets, our business, financial condition, results of operations and prospects could be adversely affected. 20 Many of the industries we serve are subject to consolidation and rapid technological and regulatory change, and our inability or failure to adjust to our customers’ changing needs could reduce demand for our services. We derive, and anticipate that we will continue to derive, a substantial portion of our revenue from customers in the telecommunications and utilities industries.The telecommunications and utilities industries are subject to rapid changes in technology and governmental regulation.Changes in technology may reduce the demand for the services we provide.For example, new or developing technologies could displace the wireline systems used for the transmission of voice, video and data, and improvements in existing technology may allow telecommunications providers to significantly improve their networks without physically upgrading them.Alternatively, our customers could perform more tasks themselves, which would cause our business to suffer.Additionally, the telecommunications and utilities industries have been characterized by a high level of consolidation that may result in the loss of one or more of our customers.Our failure to rapidly adopt and master new technologies as they are developed in any of the industries we serve or the consolidation of one or more of our significant customers could adversely affect our business, financial condition, results of operations and prospects. Further, many of our telecommunications customers are regulated by the Federal Communications Commission, or the FCC, and other international regulators.The FCC and other regulators may interpret the application of their regulations in a manner that is different than the way such regulations are currently interpreted and may impose additional regulations, either of which could reduce demand for our services and adversely affect our business and results of operations. Economic downturns could cause capital expenditures in the industries we serve to decrease, which may adversely affect our business, financial condition, results of operations and prospects. The demand for our services has been, and will likely continue to be, cyclical in nature and vulnerable to general downturns in the United States economy.The United States economy is still recovering from a recession, and growth in United States economic activity has remained slow.It is uncertain when these conditions will significantly improve.The wireless telecommunications industry and the staffing services industry are both particularly cyclical in nature and vulnerable to general downturns in the United States and international economies.Our customers are affected by economic changes that decrease the need for or the profitability of their services.This can result in a decrease in the demand for our services and potentially result in the delay or cancellation of projects by our customers.Slow-downs in real estate, fluctuations in commodity prices and decreased demand by end-customers for services could affect our customers and their capital expenditure plans.As a result, some of our customers may opt to defer or cancel pending projects.A downturn in overall economic conditions also affects the priorities placed on various projects funded by governmental entities and federal, state and local spending levels. In general, economic uncertainty makes it difficult to estimate our customers’ requirements for our services.Our plan for growth depends on expanding our company both in the United States and internationally.If economic factors in any of the regions in which we plan to expand are not favorable to the growth and development of the telecommunications industries in those countries, we may not be able to carry out our growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. Risks Related to Our Financial Results and Financing Plans We have a history of losses and may continue to incur losses in the future. We have a history of losses and may continue to incur losses in the future, which could negatively impact the trading value of our common stock.We incurred losses from operations of $6.3 million and $2.8 million in the years ended December 31, 2013 and 2012, respectively.We incurred a net loss attributable to common stockholders of $25.4 million and $2.1 million in the years ended December 31, 2013 and 2012, respectively.We may continue to incur operating losses in future periods. These losses may increase and we may never achieve profitability for a variety of reasons, including increased competition, decreased growth in the unified communications industry and other factors described elsewhere in this “Risk Factors” section.If we cannot achieve sustained profitability, our stockholders may lose all or a portion of their investment in our company. 21 We have identified material weaknesses in our internal control over financial reporting, and we cannot assure you that additional material weaknesses or significant deficiencies will not occur in the future.If our internal control over financial reporting or our disclosure controls and procedures are not effective, we may not be able to accurately report our financial results or prevent fraud, which may cause investors to lose confidence in our reported financial information and may lead to a decline in our stock price. We have historically had a small internal accounting and finance staff with limited experience in public reporting. This lack of adequate accounting resources has resulted in the identification of material weaknesses in our internal controls over financial reporting. A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our financial statements will not be prevented or detected on a timely basis. In connection with the audit of our financial statements for the year ended December 31, 2013, our management team identified material weaknesses relating to(i) our failure to effectively implement comprehensive entity-level internal controls, (ii) our lack of a sufficient complement of personnel with an appropriate level of knowledge and experience in the application of U.S. GAAP commensurate with our financial reporting requirements and, (iii) our lack of the quantity of resources necessary to implement an appropriate level of review controls to properly evaluate the completeness and accuracy of the transactions we enter into. We have taken steps, and plan to continue to take additional steps, to remediate these material weaknesses for the year ending December 31, 2014 to improve our financial reporting systems and implement new policies, procedures and controls. If we do not successfully remediate the material weaknesses described above, or if other material weaknesses or other deficiencies arise in the future, we may be unable to accurately report our financial results on a timely basis, which could cause our reported financial results to be materially misstated and require restatement which could result in the loss of investor confidence, delisting and/or cause the market price of our common stock to decline. A lawsuit filed against us in March 2014, if decided in plaintiffs’ favor, may result in the payment of cash damages that could adversely affect our financial position and liquidity. In March 2014, a purported class action suit was filed in the United States District Court for the District of New Jersey against our company, our Chairman of the Board and Chief Executive Officer, Mark Munro, and certain other defendants alleging violations by the defendants (other than Mr. Munro) of Section 10(b) of the Exchange Act and other related provisions in connection with certain alleged courses of conduct that were intended to deceive the plaintiff and the investing public and to cause the members of the purported class to purchase shares of our common stock at artificially inflated prices based on untrue statements of a material fact or omissions to state material facts necessary to make the statements not misleading. The complaint also alleges that Mr. Munro and our company violated Section 20 of the Exchange Act as controlling persons of the other defendants. The complaint seeks unspecified damages, attorney and expert fees, and other unspecified litigation costs. As of the date of this filing, we have not submitted our response to the complaint. We deny the allegations in the complaint and are proceeding to vigorously defend the suit. However, as the outcome of litigation is inherently uncertain, it is possible that the plaintiffs will prevail no matter how vigorously we defend ourselves, which could result in significant compensatory damages on the part of our company and Mr. Munro. Any such adverse decision in such litigation could have a material adverse affect on our financial position and liquidity and on our business and results of operations. In addition, regardless of outcome, litigation can have an adverse impact on us because of defense costs, diversion of management resources and other factors. 22 Our substantial indebtedness could adversely affect our business, financial condition and results of operations and our ability to meet our payment obligations. As of December 31, 2013, we had total indebtedness of approximately $38.3 million, consisting of $0.4 million of bank debt, $15.6 million of secured notes payable, $11.6 million of convertible debentures payable, $4.1 million of related-party indebtedness, $6.1 million of contingent consideration for our completed acquisitions, and $0.5 million of notes related to our acquisitions. Our substantial indebtedness could have important consequences to our stockholders. For example, it could: ● increase our vulnerability to and limit our flexibility in planning for, or reacting to, changes in our business; ● place us at a competitive disadvantage compared to our competitors that have less debt; ● limit our ability to borrow additional funds, dispose of assets, pay dividends and make certain investments; and ● make us more vulnerable to a general economic downturn than a company that is less leveraged. A high level of indebtedness would increase the risk that we may default on our debt obligations.Our ability to meet our debt obligations and to reduce our level of indebtedness will depend on our future performance.General economic conditions and financial, business and other factors affect our operations and our future performance.Many of these factors are beyond our control.We may not be able to generate sufficient cash flows to pay the interest on our debt and future working capital, borrowings or equity financing may not be available to pay or refinance such debt.Factors that will affect our ability to raise cash through an offering of our capital stock or a refinancing of our debt include financial market conditions, the value of our assets and our performance at the time we need capital. We have in the past failed to comply with certain financial covenants of our loan documents and similar defaults in the future could adversely affect our financial condition and our ability to meet our payment obligations on our indebtedness. On September 23, 2013, we entered into a revolving credit and security agreement dated as of September 20, 2013 (the “PNC Credit Agreement”) among our company, our subsidiaries, as guarantors, and PNC Bank, National Association(“PNC Bank”), as agent and a lender,thatprovided us a revolving credit facility in the principal amount of up to $10.0 million. As of December 31, 2013, wewerenot in compliance withcertain covenants in the PNC Credit Agreement, including covenants relating to the minimum EBITDA requirement and the fixed charge coverage ratio. On April4, 2014, we terminated the PNC Credit Agreement. We have in the past also breached certain covenants under another loan agreement that had resulted in various events of default under such agreement, which events of defaultwere either cured or waived by the lenders thereunder. As of the date of thisreport, weare not in default of any of the covenants of our outstanding indebtedness.However, any futurebreach of any of those covenants could result in defaults or events of default undersuch indebtedness, in which case, depending on the actions taken by the lenders thereunder or their successors or assignees, such lenders could elect to declare all amounts borrowed, together with accrued interest, to be due and payable. An event of default undersuchindebtedness could also create an event of default underour other debt agreements or securities. If following an event of default we are unable to repay the borrowings or interest then due under our loan agreements, the lenders could proceed against their collateral, if any, andif the indebtedness underany loan agreements or debt securities were to be accelerated, our assets may not be sufficient to repay such indebtedness in full. 23 Actual results could differ from the estimates and assumptions that we use to prepare our financial statements. To prepare financial statements in conformity with GAAP, management is required to make estimates and assumptions as of the date of the financial statements that affect the reported values of assets and liabilities, revenues and expenses, and disclosures of contingent assets and liabilities.Areas requiring significant estimates by our management include: ● contract costs and profits and application of percentage-of-completion accounting and revenue recognition of contract change order claims; ● provisions for uncollectible receivables and customer claims and recoveries of costs from subcontractors, suppliers and others; ● valuation of assets acquired and liabilities assumed in connection with business combinations; and ● accruals for estimated liabilities, including litigation and insurance reserves. At the time the estimates and assumptions are made, we believe they are accurate based on the information available.However, our actual results could differ from, and could require adjustments to, those estimates. Risks Related to Our Operating History and Results of Operations Our limited operating history as an integrated company, recent acquisitions and the rapidly-changing telecommunications market may make it difficult for investors to evaluate our business, financial condition, results of operations and prospects, and also impairs our ability to accurately forecast our future performance. Although we were incorporated in 1999, we were a development stage company with limited operations until our 2010 merger with Digital Comm, Inc.We experienced rapid and significant expansion in the years ended December 31, 2013 and 2012 due to a series of strategic acquisitions.We acquired three companies in 2012, one company in 2013 andtwo companies in the first quarter of 2014. We also plan to complete the acquisition of VaultLogix in the second quarter of this year. As a result of our recent acquisitions, our financial results are heavily influenced by the application of the acquisition method of accounting.The acquisition method of accounting requires management to make assumptions regarding the assets purchased and liabilities assumed to determine their fair market value.If our assumptions are incorrect, any resulting change or modification could adversely affect our financial conditions and/or results of operations. Further, our limited operating history as an integrated company, combined with our short history operating as providers of staffing and cloud-based services, may not provide an adequate basis for investors to evaluate our business, financial condition, results of operations and prospects, and makes accurate financial forecasting difficult for us.Because we operate in the rapidly-evolving IT and telecommunications markets and because our business is rapidly changing due to a series of acquisitions, we may have difficulty in engaging in effective business and financial planning.It may also be difficult for us to evaluate trends that may affect our business and whether our expansion may be profitable.Thus, any predictions about our future revenue and expenses may not be as accurate as they would be if we had a longer operating history or operated in a more predictable market. If we are unable to sustain our recent revenue growth rates, we may never achieve or sustain profitability. We experienced significant growth in recent years, primarily due to our strategic acquisitions.Our net revenue increased to $51.4 million in the year ended December 31, 2013 from $17.1 million in the year ended December 31, 2012.In order to become profitable and maintain our profitability, we must, among other things, continue to increase our revenues.We may be unable to sustain our recent revenue growth, particularly if we are unable to develop and market our specialty contracting and telecommunications staffing services, increase our sales to existing customers or develop new customers.However, even if our revenues continue to grow, they may not be sufficient to exceed increases in our operating expenses or to enable us to achieve or sustain profitability. 24 Our inability to obtain additional capital may prevent us from completing our acquisition strategy and successfully operating our business; however, additional financings may subject our existing stockholders to substantial dilution. Until we can generate a sufficient amount of revenue, if ever, we expect to finance our anticipated future strategic acquisitions, including our acquisitions of Telco and VaultLogix, through public or private equity offerings or debt financings. Additional funds may not be available when we need them on terms that are acceptable to us, or at all.If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more strategic acquisitions or business plans.In addition, we could be forced to discontinue product development and reduce or forego attractive business opportunities.To the extent that we raise additional funds by issuing equity securities, our stockholders may experience significant dilution.In addition, debt financing, if available, may involve restrictive covenants.We may seek to access the public or private capital markets whenever conditions are favorable, even if we do not have an immediate need for additional capital at that time.Our access to the financial markets and the pricing and terms we receive in the financial markets could be adversely impacted by various factors, including changes in financial markets and interest rates. Our forecasts regarding the sufficiency of our financial resources to support our current and planned operations are forward-looking statements and involve significant risks and uncertainties, and actual results could vary as a result of a number of factors, including the factors discussed elsewhere in this “Risk Factors” section.We have based this estimate on assumptions that may prove to be wrong, and we could utilize our available capital resources sooner than we currently expect.Our future funding requirements will depend on many factors, including, but not limited to, the costs and timing of our future acquisitions. We are an emerging growth company within the meaning of the Jumpstart Our Businesses Startups Act of 2012 and, as a result, have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC. Because we qualify as an emerging growth company, or EGC, under the Jumpstart Our Businesses Startups Act of 2012, or JOBS Act, we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC in connection with this report, and for a period of up to five years following ourNovember 2013offering of shares ofcommon stock if we remain an EGC.For example, with respect to this report, we have provided only two fiscal years of audited financial information and selected financial data and have provided scaled-down disclosure on executive compensation, such as not including a “Compensation Discussion and Analysis” in this report.In addition, for as long as we remain an EGC, we are not subject to certain governance requirements, such as holding a “say-on-pay” and “say-on-golden-parachute” advisory votes, and we are not required to obtain an annual attestation report on our internal control over financial reporting from a registered public accounting firm pursuant to Section 404(b) of the Sarbanes-Oxley Act.We may take advantage of these reporting exemptions until we are no longer an EGC.We can be an EGC for a period of up to five years afterour November 2013equity offering, although we will cease to be an EGC earlier than that if our total annual gross revenues equal or exceed $1 billion in a fiscal year, if we issue more than $1 billion in non-convertible debt over a three-year period or if we become a “large accelerated filer” under Rule 12b-2 of the Exchange Act. Accordingly, in this report you are not receiving the same level of disclosureas you wouldreceive in an annual report on Form 10-Kof anon-EGC issuer and, following this report, our stockholders will not receive the same level of disclosure that is afforded to stockholders of a non-EGC issuer.It is also possible that investors will findour shares of common stock to be less attractive because we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC, which could adversely affect the trading market for our shares of common stock and the prices at whichour stockholdersmay be able to sellshares of our common stock. 25 We exercise judgment in determining our provision for taxes in the United States and Puerto Rico that are subject to tax authority audit review that could result in additional tax liability and potential penalties that would negatively affect our net income. The amounts we record in intercompany transactions for services, licenses, funding and other items affects our tax liabilities.Our tax filings are subject to review or audit by the U.S. Internal Revenue Service and state, local and foreign taxing authorities.We exercise judgment in determining our worldwide provision for income and other taxes and, in the ordinary course of our business, there may be transactions and calculations where the ultimate tax determination is uncertain.Examinations of our tax returns could result in significant proposed adjustments and assessment of additional taxes that could adversely affect our tax provision and net income in the period or periods for which that determination is made. Risks Related to our Common Stock Our common stock price has fluctuated widely in recent years, and the trading price of our common stock is likely to continue to be volatile, which could result in substantial losses to investors and litigation. In addition to changes to market prices based on our results of operations and the factors discussed elsewhere in this “Risk Factors” section, the market price of and trading volume for our common stock may change for a variety of other reasons, not necessarily related to our actual operating performance.The capital markets have experienced extreme volatility that has often been unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the trading price of our common stock.In addition, the average daily trading volume of the securities of small companies can be very low, which may contribute to future volatility.Factors that could cause the market price of our common stock to fluctuate significantly include: ● the results of operating and financial performance and prospects of other companies in our industry; ● strategic actions by us or our competitors, such as acquisitions or restructurings; ● announcements of innovations, increased service capabilities, new or terminated customers or new, amended or terminated contracts by our competitors; ● the public’s reaction to our press releases, media coverage and other public announcements, and filings with the Securities and Exchange Commission; ● market conditions for providers of services to telecommunications, utilities and cloud services customers; ● lack of securities analyst coverage or speculation in the press or investment community about us or market opportunities in the telecommunications services and staffing industry; ● changes in government policies in the United States and, as our international business increases, in other foreign countries; ● changes in earnings estimates or recommendations by securities or research analysts who track our common stock or failure of our actual results of operations to meet those expectations; ● market and industry perception of our success, or lack thereof, in pursuing our growth strategy; ● changes in accounting standards, policies, guidance, interpretations or principles; ● any lawsuit involving us, our services or our products; ● arrival and departure of key personnel; ● sales of common stock by us, our investors or members of our management team; and ● changes in general market, economic and political conditions in the United States and global economies or financial markets, including those resulting from natural or man-made disasters. Any of these factors, as well as broader market and industry factors, may result in large and sudden changes in the trading volume of our common stock and could seriously harm the market price of our common stock, regardless of our operating performance.This may prevent stockholders from being able to sell their shares at or above the price they paid for shares of our common stock, if at all.In addition, following periods of volatility in the market price of a company’s securities, stockholders often institute securities class action litigation against that company.Our involvement in any class action suit or other legal proceeding could divert our senior management’s attention and could adversely affect our business, financial condition, results of operations and prospects. 26 The sale or availability for sale of substantial amounts of our common stock could adversely affect the market price of our common stock. Sales of substantial amounts of shares of our common stock, or the perception that these sales could occur, could adversely affect the market price of our common stock and could impair our future ability to raise capital through common stock offerings.As of March 25, 2014, we had10,760,784 shares of common stock issued and outstanding, of which3,209,504 shares were designated by our transfer agent as restricted securities pursuant to Rule 144 promulgated by the SEC.The sale of these shares into the open market may adversely affect the market price of our common stock. In addition, at March 25, 2014, we also had outstanding $4,475,000 aggregate principal amount of convertible notes that are convertible into 703,616 shares of common stock and $10,626,000 aggregate principal amount ofour 12% convertible debentures (the "Convertible Debentures") that also are convertible into shares of our common stock.However, we cannot currently determine the total number of shares of our common stock that may be issued upon the conversion or repayment oftheConvertible Debenturesbecause the total number of shares and the conversion prices or the prices at which we can issue our common stock to pay down the principal of and interest ontheConvertible Debenturesdepend on a number of factors, including the prices and nature of any equity securities we may issue in the future and the market prices of our common stock in the periods leading up to any particular amortization payment date onwhich we elect to make amortization payments on the Convertible Debentures in shares of our common stock.See Note8 to Notes to consolidated financial statements included in this report.In the second quarter of this year, we intend to file with the SEC a registration statement under the Securities Act for the resale of up to2,047,347 shares of our common stock that may be issuable upon the repayment or conversion oftheConvertible Debentures and the 36,567 additional shares of our common stock that were issued to the purchasers of the Convertible Debentures at the time of their issuance.As of March 25, 2014, there were also outstanding warrants to purchase an aggregate of393,592 shares of our common stock at a weighted-average exercise price of $4.40 per share, all of which warrants were exercisable as of such date.The conversion of a significant principal amount of our outstanding convertible debt securities into shares of our common stock, our repayment of a significant amount of principal, interest or other amounts payable under such debt securities in shares of our common stock or the exercise of outstanding warrants at prices below the market price of our common stock could adversely affect the market price ofour common stock.The market price of our common stock also may be adversely affected by our issuance of shares of our capital stock or convertible securities in connection with acquisitions, including our proposed acquisitions of VaultLogix ánd Telco, or in connection with other financing efforts. Our amended and restated certificate of incorporation and amended and restated bylaws, and certain provisions of Delaware corporate law, as well as certain of our contracts, contain provisions that could delay or prevent a change in control even if the change in control would be beneficial to our stockholders. Delaware law, as well as our amended and restated certificate of incorporation and amended and restated bylaws, contains anti-takeover provisions that could delay or prevent a change in control of our company, even if the change in control would be beneficial to our stockholders.These provisions could lower the price that future investors might be willing to pay for shares of our common stock.These anti-takeover provisions: ● authorize our board of directors to create and issue, without stockholder approval, preferred stock, thereby increasing the number of outstanding shares, which can deter or prevent a takeover attempt; ● prohibit stockholder action by written consent, thereby requiring all stockholder actions to be taken at a meeting of our stockholders; ● establish a three-tiered classified board of directors requiring that not all members of our board be elected at one time; 27 ● establish a supermajority requirement to amend our amended and restated bylaws and specified provisions of our amended and restated certificate of incorporation; ● prohibit cumulative voting in the election of directors, which would otherwise allow less than a majority of stockholders to elect director candidates; ● establish limitations on the removal of directors; ● empower our board of directors to fill any vacancy on our board of directors, whether such vacancy occurs as a result of an increase in the number of directors or otherwise; ● provide that our board of directors is expressly authorized to adopt, amend or repeal our bylaws; ● provide that our directors will be elected by a plurality of the votes cast in the election of directors; ● establish advance notice requirements for nominations for election to our board of directors or for proposing matters that can be acted on by our stockholders at stockholder meetings; ● eliminated the ability of our stockholders to call special meetings of stockholders and, after June 30, 2014, to act by written consent; and ● provide that the Court of Chancery of the State of Delaware will be the exclusive forum for any derivative action, actions asserting a breach of fiduciary duty and certain other actions against us or any directors or executive officers. Section 203 of the Delaware General Corporation Law, the terms of our stock incentive plans, the terms of our change in control agreements with our senior executives and other contractual provisions may also discourage, delay or prevent a change in control of our company.Section 203 generally prohibits a Delaware corporation from engaging in a business combination with an interested stockholder for three years after the date the stockholder became an interested stockholder.Our stock incentive plans include change-in-control provisions that allow us to grant options or stock purchase rights that may become vested immediately upon a change in control.The terms of changes of control agreements with our senior executives and contractual restrictions with third parties may discourage a change in control of our company.Our board of directors also has the power to adopt a stockholder rights plan that could delay or prevent a change in control of our company even if the change in control is generally beneficial to our stockholders.These plans, sometimes called “poison pills,” are oftentimes criticized by institutional investors or their advisors and could affect our rating by such investors or advisors.If our board of directors adopts such a plan, it might have the effect of reducing the price that new investors are willing to pay for shares of our common stock. Together, these charter, statutory and contractual provisions could make the removal of our management and directors more difficult and may discourage transactions that otherwise could involve payment of a premium over prevailing market prices for our common stock.Furthermore, the existence of the foregoing provisions, as well as the significant common stock beneficially owned by our executive officers, key non-executive officer employees, and members of our board of directors, could limit the price that investors might be willing to pay in the future for shares of our common stock.They could also deter potential acquirers of our company, thereby reducing the likelihood that you could receive a premium for your common stock in an acquisition. We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock. We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock in the foreseeable future.We currently intend to retain any earnings to finance our operations and growth.As a result, any short-term return on your investment will depend on the market price of our common stock, and only appreciation of the price of our common stock, which may never occur, will provide a return to stockholders.The decision whether to pay dividends will be made by our board of directors in light of conditions then existing, including, but not limited to, factors such as our financial condition, results of operations, capital requirements, business conditions, and covenants under any applicable contractual arrangements. Investors seeking cash dividends should not invest in our common stock. 28 If equity research analysts do not publish research or reports about our business, or if they issue unfavorable commentary or downgrade our common stock, the market price of our common stock and warrants will likely decline. The trading market for our common stock and warrants will rely in part on the research and reports that equity research analysts, over whom we have no control, publish about us and our business.We may never obtain research coverage by securities and industry analysts.If no securities or industry analysts commence coverage of our company, the market price for our common stock and warrants could decline.In the event we obtain securities or industry analyst coverage, the market price of our common stock and warrants could decline if one or more equity analysts downgrade our common stock or if those analysts issue unfavorable commentary, even if it is inaccurate, or cease publishing reports about us or our business. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Our principal executive offices are located in Shrewsbury, New Jersey in segregated offices comprising an aggregate of approximately2,040 square feet. We are occupying our offices under a 36-month lease that expires in January 2017 and provides for monthly lease payments of $3,745 in the first year and increases of 2% per year thereafter. 29 Set forth below are the locations of the other properties leased by us, the businesses that use the properties, and the size of each such property.All of such properties are used by our company or by one of our subsidiaries principally as office facilities to house their administrative, marketing, and engineering and professional services personnel.We believe our facilities and equipment to be in good condition and reasonably suited and adequate for our current needs. Location Owned or Leased User Size (Sq Ft) Tuscaloosa, AL Leased (1) Rives-Monteiro Engineering, LLC Miami, FL Leased (2) Tropical Communications, Inc. Temple Terrace, FL Leased (3) Adex Corporation Alpharetta, GA Leased (4) Adex Corporation Des Plaines, IL Leased (5) T N S, Inc. Upland, CA Leased (6) Adex Corporation Naperville, IL Leased (7) Adex Corporation Alpharetta, GA Licensed (8) Adex Corporation Longwood, FL Leased (9) AW Solutions Puerto Rico Leased (10) AW Solutions Del Ray Beach, FL Leased (11) Intercloud Systems, Inc Parsippany, NJ Leased (12) Integration Partners – NY Corp. This facility is leased pursuant to a month-to-month lease that provides for monthly rental payments of $1,500 for the lease term. This facility is leased pursuant to a month-to-month lease that provides for aggregate rental payments of $1,792.25 per month for the lease term. This facility is leased pursuant to a 38-month lease that expires in December 2015 and provides for aggregate rental payments of $3,645.83 per month for the lease term. This facility is leased pursuant to a 36-month lease that expires in April 2014 and provides for aggregate rental payments of $8,440.00 per month for the first 12 months, $8,695.26 for the following 12 months and $8,956.12 for the final 12 months. We are currently negotiating an extension for this lease. This facility is leased pursuant to a month-to-month lease that provides for monthly payments of $1,163.75 for the lease term. This facility is leased pursuant to a month-to-month lease that provides for aggregate rental payments of $2,251.70 per month for the lease term. This facility is leased pursuant to a two-year lease that expires in July 2014 and provides for aggregate rental payments of $1,627.50 per month for the first 12 months and $1,672.71 for the next 12 months. This facility is licensed pursuant to a temporary license terminable by either party upon 30 days prior written notice and provides for aggregate payments of $200.00 per month.ADEX is also required to reimburse the licensor for its pro rata share of all utilities. This facility is leased pursuant to a three-year lease that expires in February 2015 and provides for monthly rental payments of $13,245 for the first year and for a 5% increase in the monthly rental payments in each of the second of third years. This facility is leased under a two-year lease that expires on January 1, 2015 and provides for monthly payments of $1,500 for the first year and a 3% increase in the monthly rental payments in the second year. This facility is leased pursuant to a 12-month lease that expires in July 2014 and provides for aggregate rental payments of $1,828.50 per month for the term of the lease. This facility is leased pursuant to a 48-month lease that expires inOctober 2017 and provides for aggregate monthly rental payments of $4,855. ITEM 3.LEGAL PROCEEDINGS. In March 2014, a complaint was filed in the United States District Court for the District of New Jersey against our company, our Chairman of the Board and Chief Executive Officer, Mark Munro, The DreamTeamGroup and MissionIR, as purported securities advertisers and investor relations firms, and John Mylant, a purported investor and investment advisor. The complaint was purportedly filed on behalf of a class of certain persons who purchased our common stock between November 5, 2013 and March 17, 2014. The complaint alleges violations by the defendants (other than Mark Munro) of Section 10(b) of the Exchange Act, and other related provisions in connection with certain alleged courses of conduct that were intended to deceive the plaintiff and the investing public and to cause the members of the purported class to purchase shares of our common stock at artificially inflated prices based on untrue statements of a material fact or omissions to state material facts necessary to make the statements not misleading. The complaint also alleges that Mr. Munro and our company violated Section 20 of the Exchange Act as controlling persons of the other defendants. The complaint seeks unspecified damages, attorney and expert fees, and other unspecified litigation costs. We intend to dispute these claims and to defend this litigation vigorously.However, due to the inherent uncertainties of litigation, the ultimate outcome of this litigation is uncertain. An unfavorable outcome in this litigation could materially and adversely affect our business, financial condition and results of operations. Currently, there is no other material litigation pending against our company other than as disclosed in the paragraphs above. From time to time, we may become a party to litigation and subject to claims incident to the ordinary course of our business. Although the results of such litigation and claims in the ordinary course of business cannot be predicted with certainty, we believe that the final outcome of such matters will not have a material adverse effect on our business, results of operations or financial condition. Regardless of outcome, litigation can have an adverse impact on us because of defense costs, diversion of management resources and other factors. ITEM 4.MINE SAFETY DISCLOSURES. Not Applicable. 30 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock began trading on the NASDAQ Capital Market on October 31, 2013 under the symbol “ICLD”.Prior thereto, our common stock traded on the OTCQB Marketplace operated by the OTC Markets Group Inc. (the “OTCQB”). The following table sets forth the high and low closing sales prices of our common stock for the periods indicated.Information for the period from October 31, 2013 to December 31, 2013 is the high and low closing sales prices of our common stock based upon reports of transactions on the NASDAQ Capital Market.Information for all periods prior thereto is the high and low last sales prices of our common stock on the OTCQB based upon information provided by the OTC Markets Group, Inc.All prices give effect to the one-for-125 reverse stock split of our common stock effected on January 14, 2013 and the one-for-four reverse stock split of our common stock effected on August 1, 2013.Quotations reflect inter-dealer prices, without retail mark-up, mark-down commission, and may not represent actual transactions. Fiscal Year Ended December 31, 2012 High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended December 31, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As of March 25, 2014, the closing sale price of our common stock, as reported by the NASDAQ Capital Market, was $7.98 per share. Holders At March 25, 2014, we had approximately207 record holders of our common stock.The number of record holders was determined from the records of our transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various security brokers, dealers or registered clearing agencies. Transfer Agent and Registrar We have appointed Corporate Stock Transfer, 3200 Cherry Creek Dr. South, Denver, CO 80209 to act as the transfer agent of our common stock. Dividend Policy We currently intend to retain future earnings, if any, for use in the operation of our business and to fund future growth.We have never declared or paid cash dividends on our common stock and we do not intend to pay any cash dividends on our common stock for the foreseeable future.The terms ofouroutstanding Convertible Debentures prohibit our payment of cash dividends.Any future determination related to our dividend policy will be made at the discretion of our board of directors in light of conditions then-existing, including factors such as our results of operations, financial conditions and requirements, business conditions and covenants under any applicable contractual arrangements. Securities Authorized for Issuance Under Equity Compensation Plans The following table summarizes the number of shares of our common stock authorized for issuance under our equity compensation plans as of December 31, 2013. (a) (b) (c) Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options Weighted- Average Exercise Price of Outstanding Options Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding securities reflected in column(a)) Equity compensation plans approved by security holders - - Equity compensation plans not approved by security holders - - - Total - - 31 ITEM 6. SELECTED FINANCIAL DATA The following tables set forth selected consolidated financial data for our company for the years ended December 31, 2013 and 2012 that was derived from our audited consolidated financial statements included elsewhere in this report. The financial data set forth below should be read in conjunction with, and are qualified in their entirety by, reference to “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our historical financial statements and related notes included elsewhere in this report. Income Statement For the years ended December 31, Statement of Operations Data: Revenues $ $ Gross profit Operating expenses Loss from operations ) ) Total other expense ) ) Loss from continuing operations before (benefit from) income taxes ) ) (Benefit from)income taxes ) ) Dividends on preferred stock ) ) Net loss attributable to common stockholders ) ) Net loss per share, basic and diluted $ ) $ ) Basic and diluted weighted average shares outstanding As of December 31, Balance Sheet Data: Cash $ $ Accounts receivable, net Total current assets Goodwill and intangible assets, net Total assets Total current liabilities Long-term liabilities Redeemable common and preferred stock - Stockholders' (deficit) ) ) 32 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This management’s discussion and analysis of financial condition and results of operations contains certain statements that are forward-looking in nature relating to our business, future events or our future financial performance.Prospective investors are cautioned that such statements involve risks and uncertainties and that actual events or results may differ materially from the statements made in such forward-looking statements.In evaluating such statements, prospective investors should specifically consider the various factors identified in this report, including the matters set forth under Item 1A “Risk Factors,” which could cause actual results to differ from those indicated by such forward-looking statements. Overview We were incorporated in 1999, but functioned as a development stage company with limited activities through December 2009.In January 2010, we acquired Digital Comm, Inc. (“Digital”), a provider of specialty contracting services primarily in the installation of fiber optic telephone cable.Until September 2012, substantially all of our revenue came from our specialty contracting services.In the years ended December 31, 2013 and 2012, primarily as a result of our acquisition of ADEX, approximately 35% and 38%, respectively, of our revenue was derived from specialty contracting services, with the remaining 65% and 62%, respectively, coming from our telecommunications staffing services. In 2013, weevaluated our reporting segments and determined that we operateintwo reportable segments, specialty contracting services and telecommunication staffing services.The telecommunication staffing services segment is comprised of the Adex reporting unit andprovidescontracted services to provide technical engineering and management solutions to large voice and data communications providers, as specified by their clients.Specialty contracting services revenues are derived from contracted services to provide technical engineering services along with contracting services to commercial and governmental customers. Our operating divisions have been aggregated into the two reporting segments due to their similar economic characteristics, products, production methods and distribution methods.The specialty contracting service segmentincludes our AW Solutions, TNS, Tropical and RM Engineering reporting units. Our revenue increased from $17.1 million for the year ended December 31, 2012 to $51.4 million for the year ended December 31, 2013.Our net loss attributable to common stockholders increased from $2.1 million for the year ended December 31, 2012 to $25.4 million for the year ended December 31, 2013.As of December 31, 2013, our stockholders' deficit was $1.7 million.A significant portion of our services are performed under master service agreements and other arrangements with customers that extend for periods of one or more years.We are currently party to numerous master service agreements, and typically have multiple agreements with each of our customers.Master service agreements generally contain customer-specified service requirements, such as discrete pricing for individual tasks.To the extent that such contracts specify exclusivity, there are often a number of exceptions, including the ability of the customer to issue work orders valued above a specified dollar amount to other service providers, perform work with the customer’s own employees and use other service providers when jointly placing facilities with another utility.In most cases, a customer may terminate an agreement for convenience with written notice.The remainder of our services are provided pursuant to contracts for specific projects.Long-term contracts relate to specific projects with terms in excess of one year from the contract date.Short-term contracts for specific projects are generally of three to four months in duration. During 2013 and 2012,the majority of our revenue and expenseswas generated by our acquired companies.Of the $51.4 million in total revenues in the year ended December 31, 2013, $45.5 million was generated by the companies we acquired in 2012 and 2013. In 2012, $11.7 million of the total $17.1 million in revenues was generated by companies acquired in 2012. Cost of revenues of the companies we acquired in the years ended December 31, 2012 and 2013 accounted for $34.2 million of our $37.3 million cost of revenues during the year ended December 31, 2013. In 2012, $8.7 million of the total $12.0 million in cost ofrevenueswas incurred by the companies we acquired in 2012. Gross profit generated by the companies we acquired in the years ended December 31, 2012 and 2013 accounted for $11.3 million of our $14.1 million gross profit during the year ended December 31, 2013. Gross profit generated by the companies we acquired in 2012 was $3.0 million of the total grossprofit of $5.1 million in 2012. Operating expenses, including salaries and wages and depreciation and amortization,for the companies we acquired in the years ended December 31, 2012 and 2013 accounted for $8.2 million of our $20.5 million of operating expenses during the year ended December 31, 2013. Operating expenses for the companies we acquired in 2012 was $1.9 million of the total $7.9 million of operating expenses during the year ended December 31, 2012. The following table summarizes our revenues from multi-year master service agreements and other long-term contracts, as a percentage of contract revenues: Year ended December 31, Multi-year master service agreements and long-term contracts 65
